DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on June 3, 2022, which presents arguments, is hereby acknowledged. Claims 1-10 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on June 3, 2022, have been fully considered.
	Applicant argues that the prior arts on record do not teaches the cited limitation of the independent claim 1: “wherein the indicator and the object are each shown in a different position of the display”.
“However, Seder does not describes that either of textual indicators 248 or 249 indicate “a position of the attention area,” as recited. Rather, they merely indicate a lane change is blocked and suggest that the driver not change lanes.”
Examiner replies that the limitations at issue are “a controller configured to superimpose and display an own vehicle image showing a position of the vehicle, a position of the object and an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird’s-eye view image based on the captured image, and to perform display such that a display mode of the indicator changes over time, wherein the indicator and the object are each shown in a different position of the display”, and the term of “position” in the cited limitation of “an indicator indicating a position of the attention area” may have several meanings: such as 1) the point or area occupied by a physical object; and 2) relative place, situation, or standing; etc. With the “position” meaning the relative place, situation, or standing, Seder, etc. (US 20100289632 A1) teaches that the blocking car is relatively positioned at the right rear side, therefore, the indicator and the object are each shown in a different position of the display, and the indicator indicating a position of the attention area (right rear side of the user’s own vehicle as shown in Fig. 34 of Seder). Thus, the applicant’s arguments are not persuasive. Th remaining arguments of the applicant related to the dependent claims 2-10 are not persuasive as well because the arguments for the independent claim are not persuasive.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and they are not persuasive. The present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, etc. (US 20140152774 A1) in view of Tsuchiya, etc. (US 20050086000 A1), further in view of Clarke, etc. (US 20150210274 A1) and Seder, etc. (US 20100289632 A1).
Regarding claim 1, Wakabayashi teaches that a periphery monitoring device (See Wakabayashi: Figs. 1-3, and [0022], "FIG. 2 is a diagram illustrating a process for displaying a whole-periphery first bird's-eye view image obtained from photographed images by multiple cameras through a two-dimensional plane projective transformation and a synthesis process and a whole-periphery second bird's-eye view image obtained from this first bird's-eye view image through a three-dimensional plane projective transformation. FIG. 3 is a diagram illustrating a process for displaying a whole-periphery first bird's-eye view image obtained from photographed images by multiple cameras through a two-dimensional plane projective transformation and a synthesis process and a whole-periphery second bird's-eye view image obtained from the photographed images through a three-dimensional plane projective transformation and a synthesis process. In FIG. 2 and FIG. 3, as in-vehicle camera modules, there are provided the rear camera la, a left side camera lb, a right side camera le, and a front camera Id. And, for parking drive assistance through a parallel parking by reverse driving, there employed a device for generating two kinds of bird's-eye view images from four periphery photographed images from these cameras") comprising:
an acquisition unit configured to acquire a captured image from an imaging unit that captures an image of a periphery of a vehicle (See Wakabayashi: Figs. 1-3, and [0038], "Next, a configuration of a specific embodiment of the vehicle periphery monitoring device according to the  present invention will be explained with reference to  the drawings. In this embodiment, it is assumed that the embodiment employs the image processing procedure illustrated in FIG. 3. Therefore, a vehicle periphery monitoring device incorporating an image processing system for generating the first displaying image and the second displaying image from photographed images from the four in-vehicle cameras, i.e. the rear camera la, the front camera Id, the left side camera lb and the right side camera le, is mounted in a vehicle. In the following discussion, these in-vehicle cameras la, lb, le, Id may sometimes be referred to generically as the camera 1, for the sake of convenience") and positional information regarding an attention area including an object set around the vehicle (See Wakabayashi: Figs. 1-3, and [0003], "With this vehicle periphery displaying device, a bird's-eye view image of vehicle periphery is displayed based on respective photographed images photographed by multiple cameras. And, this bird's-eye view image is divided into a plurality of areas and a target image corresponding to an area selected by a user is displayed with enlargement. Therefore, since a particular area in the bird's-eye view image selected by the user is displayed with enlargement, there accrues an advantage that only an area of interest in the periphery is displayed with enlargement"); and
a controller configured to superimpose and display an own vehicle image showing a position of the vehicle (See Wakabayashi: Fig. 5, and [0048], "The image generation section 60 includes a normal image generation section 61, a bird's-eye view image generation management section 62, a mapping table 63, a first bird's-eye view image generation section 64, a second bird's-eye view image generation section 65, and a blend adjustment section 66. The normal image generation section 61 adjusts a photographed image to an image suitable to be monitor-displayed directly as a vehicle periphery image. The vehicle periphery image to be monitor-displayed can be an image selected by the driver from the photographed images obtained by the rear camera la, the left and right side cameras lb, le, the front camera Id or a desired combination of a plurality of photographed images"), a position of the object and an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird's-eye view image based on the captured image, and to perform display such that a display mode of the indicator changes over time (See Wakabayashi: Figs. 1- 4, and [0045], "The 3D object detection module 30 includes an ultrasonic wave evaluation section 31 for evaluating detection signals form multiple ultrasonic sensors 3 for 3D object detection, and an image recognition section 32 for effecting 3D object detection with using photographed images from the cameras 1. The ultrasonic sensors 3 are disposed at opposed ends and a center position of a front portion, a rear portion, a left side portion and a right side portion of the vehicle respectively and are capable of detecting an object (3D object) present nearby the vehicle periphery through reflected waves therefrom. Each ultrasonic sensor 3 is capable not only of estimating the distance from the vehicle to the object or the size of the object through processing a return time and amplitude of the reflected wave of each ultrasonic sensor 3, but capable also of estimating a movement of the object or an outer shape thereof in the lateral direction through processing detection results of all the ultrasonic sensors 3 over time. The image recognition section 32 incorporates an object recognition algorithm which per se is known and detects a 3D object present in the vehicle periphery from inputted photographed images, in particular, photographed images that change over time. For detection of a 3D object, only one of the ultrasonic wave evaluation section 31 and the image recognition section 32 can be used. However, through cooperative operation of the image recognition section 32 effective for detection of the shape of a 3D object and the ultrasonic wave evaluation section 31 effective for detection of the distance to a 3D object, that is, the position of the 3D object, more accurate 3D object recognition is made possible. With this, the 3D object detection module 30 can output 3D object information describing the position, directional posture, size, color tone of the detected 3D object. Therefore, either one of the ultrasonic wave evaluation section 31 and the image recognition section 32 or both of these in combination function as the 3D object detection section in the present invention and the 3D object detection section further includes a different 3D object detection device using laser radar or the like may be employed").
However, Wakabayashi fails to explicitly disclose that a position of the object and an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird's-eye view image based on the captured image, and to perform display such that a display mode of the indicator changes over time, wherein the indicator and the object are each shown in a different position of the display.
However, Tsuchiya teaches that an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird's-eye view image based on the captured image, and to perform display such that a display mode of the indicator changes over time (See Tsuchiya: Figs. 4-5, and [0078], "A microcomputer 3 is constituted by a CPU, a ROM, a RAM, an input/output interface, and the like. When functions of the microcomputer 3 are grasped, this microcomputer 3 contains both a recognizing unit 4 and a control unit 5. The recognizing unit 4 recognizes targets located in front of the own vehicle based upon a detection result from the preview sensor 2, and also, classifies the recognized targets based upon sorts to which the targets belong. Targets which should be recognized by the recognizing unit 4 are typically three-dimensional objects. In the first embodiment, these targets correspond to 4 sorts of such three-dimensional objects as an automobile, a two- wheeled vehicle, a pedestrian, and an obstruction (for example, falling object on road, pylon used in road construction, tree planted on road side, etc.). The control unit 5 determines information which should be displayed with respect to the display device 6 based upon the targets recognized by the recognizing unit 4 and the navigation information. Then, the control unit 5 controls the display device 6 so as to display symbols indicative of the recognized targets and the navigation information in a superimposing mode. To this end, the symbols indicative of the targets (in this embodiment, automobile, two-wheeled vehicle, pedestrian, and obstruction) have been stored in the ROM of the microcomputer 3 in the form of data having predetermined formats (for instance, image and wire frame model). Then, the symbols indicative of these targets are displayed by employing a plurality of different display colors which correspond to the sorts to which the respective targets belong. Also, in the case that the recognizing unit 4 judges that a warning is required for a car driver based upon the recognition result of the targets, the recognizing unit 4 operates the display device 6 and the speaker 7, so that the recognizing unit 4 may cause the car driver to pay his attention. Further, the recognizing unit 4 may control the control device 8 so as to perform such a vehicle control operation as a shift down control, a braking control and so on").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird's-eye view image based on the captured image as taught by Tsuchiya in order to provide user-friendly apparatus for displaying navigation information and position of targets, clearly (See Tsuchiya: [0008], "An object of the present invention is to provide an information display apparatus and an information display method which displays both a navigation information and a traveling condition in a superimposing mode, and which can provide an improved user friendly characteristic of the information display apparatus"). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds- eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module, and Tsuchiya teaches a system and method that may control display unit to display the symbols indicating the targets such as pedestrian, vehicle and obstruction located in front of the self-vehicle, and navigation information, in superimposed manners. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Tsuchiya to provide indicators to indicate objects of interest in the vehicle surroundings. The motivation to modify Wakabayashi by Tsuchiya is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Wakabayashi, modified by Tsuchiya, fails to explicitly disclose that a position of the object, wherein the indicator and the object are each shown in a different position of the display.
However, Clarke teaches that a position of the object (See Clarke: Figs. 2-15, and [0202], "Further, system 100 may determine distances d.sub.3 and d.sub.4, which are distances measured from a surface of vehicle 200 to each of objects 1202 and 1204, respectively. Distances such as l.sub.1, l.sub.2, d.sub.3, and d.sub.4, may be measured from any portion of the interior or exterior vehicle 200, including but not limited to the front of vehicle 200, a portion of vehicle 200 such as a headlight or front license plate, a position as-installed of image capture devices 122 or 124, a determined centroid of vehicle 200, the rear of vehicle 200, one or more windshields or mirrors associated with vehicle 200, wheels of vehicle 200, right or left sides or windows of vehicle 200, a point associated with the roof of vehicle 200, or a point associated with the chassis of vehicle 200"; and [0218], "As an initial step, system 100, via position sensor 130 and/or lane positioning module 1320, may determine relative positions of vehicle 200c and object 1202. This determination may include determining lane constraints or other such positional indicators associated with roadway 800 and/or lanes 810/820. System 100 via processing unit 110 may then determine the position of vehicle 200c within its current lane of travel (here, lane 810) by calculating distances from the determined constraints").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have a position of the object as taught by Clarke in order to evade or otherwise pass a detected object (See Clarke: Figs. 14-15, and [0229], "Alternatively, if system 100 determines that an action may be needed in response to the presence of a detected object in the roadway (Step 1550: YES), then process 1100 may proceed to step 1560. At step 1560, process 1500 may cause vehicle 200 to change directional course to evade or otherwise pass a detected object. Via action module 1330, processing unit 110 may send an instruction to one or more systems associated with vehicle 200. For example, an instruction may be sent to steering system 240, instructing vehicle 200 to merge left or right into the next lane. Alternatively, instructions may be sent to swerve around the object, or to change directional course such that the vehicle simply drives over the object with the object situated between the wheels. Additional instructions may be sent; for example, image processor 190 may determine from real-time image data that traffic or other obstacles prevent an immediate change in directional course. In these embodiments, an instruction may first be sent to braking system 230 and/or the turn signals, and vehicle 200 may decelerate or be brought to a stop until the directional course change is possible. At that time, the instruction to steering system 220 may be safely made and the vehicle may turn to change course"). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds- eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module, and Clarke teaches a system and method that may detect the object and determine the distance of the detected object to the indicator of position of vehicle, and assist the driver to operate the vehicle safely and accordingly. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Clarke to determine the position of the detected object surrounding the vehicle. The motivation to modify Wakabayashi by Clarke is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Wakabayashi, modified by Tsuchiya and Clarke, fails to explicitly disclose that wherein the indicator and the object are each shown in a different position of the display.
However, Seder teaches that wherein the indicator and the object are each shown in a different position of the display (See Seder: Figs. 33-35, and [0181], "FIG. 34 depicts an exemplary display of graphics improving safety through a lane change. View 240 includes first lane marker 202 and second lane marker 204, directly viewable through the windscreen; neighboring lane marker 242, also directly viewable; turn signal indicator 244; lane change tactical display 246; and textual displays 248 and 249. Turn signal indicator 244 can include a simple arrow, a flashing arrow, a cycling graphic changing size, color, intensity, position, or other graphic depending upon the message being conveyed to the operator. For example, in a lane change wherein no threat is detected in the neighboring lane, a simple arrow may be discreetly displayed upon the HUD to convey that no threat is anticipated to forestall the maneuver. However, in the instance, as depicted in FIG. 34, where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change, for example by flashing the indicator, changing the indicator to red, putting a cross-out/prohibited graphic over the indicator, or any other acceptable display method to indicate alarm to the viewer. Tactical display 246 is depicted illustrating a location of the vehicle and a relative track of the vehicle indicated as a threat. Lane marker projections may be indicated upon the tactical display to improve cognition of the relative positions of the vehicles. FIG. 34 indicates arrows pointing to the vehicle posing the threat in order to draw more attention from the operator to the situation. Further, text 248 attached to the tactical display and text 249 independently situated on the HUD are depicted, urging attention of the operator to the situation").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have wherein the indicator and the object are each shown in a different position of the display as taught by Seder in order to present the critical information of the vehicle to an operator of the vehicle in an effective manner, thus reducing strain of the operator (See Seder: [0003], "Presentation of information to the operator of a vehicle in an effective manner is desirable and reduces strain upon the operator. Display techniques are known wherein light is projected upon a screen, and the light is converted into a viewable display upon the screen. Applied to transportation applications, such displays are known as head up displays, wherein information is projected upon a visor, a screen between the operator and a windscreen, or directly upon the windscreen. However, known systems projecting light directly upon a windscreen frequently require a coating or material that significantly decreases the transparency of the windscreen. As a result, head up displays are frequently restricted to limited region upon the windscreen"). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds- eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module; while Seder teaches a system and method that may enhance the vision system by monitoring the critical information and display the graphical image on the transparent windscreen head up display with the object, warning text, and indicator in different display screen positions. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Seder to display critical information, outside objects around the vehicle, and warning indicator in different positions on the screen. The motivation to modify Wakabayashi by Seder is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 1 as outlined above. Further, Tsuchiya teaches that the periphery monitoring device according to claim 1, wherein the controller displays a virtual three-dimensional object in the attention area as the indicator (See Tsuchiya: Figs. 4-5, and [0078], "In the first embodiment, these targets correspond to 4 sorts of such three-dimensional objects as an automobile, a two- wheeled vehicle, a pedestrian, and an obstruction (for example, falling object on road, pylon used in road construction, tree planted on road side, etc.). The control unit 5 determines information which should be displayed with respect to the display device 6 based upon the targets recognized by the recognizing unit 4 and the navigation information. Then, the control unit 5 controls the display device 6 so as to display symbols indicative of the recognized targets and the navigation information in a superimposing mode. To this end, the symbols indicative of the targets (in this embodiment, automobile, two-wheeled vehicle, pedestrian, and obstruction) have been stored in the ROM of the microcomputer 3 in the form of data having predetermined formats (for instance, image and wire frame model). Then, the symbols indicative of these targets are displayed by employing a plurality of different display colors which correspond to the sorts to which the respective targets belong. Also, in the case that the recognizing unit 4 judges that a warning is required for a car driver based upon the recognition result of the targets, the recognizing unit 4 operates the display device 6 and the speaker 7, so that the recognizing unit 4 may cause the car driver to pay his attention. Further, the recognizing unit 4 may control the control device 8 so as to perform such a vehicle control operation as a shift down control, a braking control and so on").
Regarding claim 3, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 2 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 2, wherein
the controller displays a target indicator indicating a target position to which the vehicle needs to move, and displays the virtual three-dimensional object at the target position when a distance between the target position and a display position of the own vehicle image becomes equal to or less than a predetermined value (See Wakabayashi: Fig. 4, and [0044], "The parking assistance module 73 has functions for assisting parking of a self-vehicle at a predetermined parking area, including a parking area setting function, a parking drive pathway generation function, a position calculation function, a parking guidance function, etc. The parking area setting function is a function for setting a parking area where the self-vehicle is to be parked, through an automatic setting through an image processing based on a photographed image, a heuristic processing based on 3D object information from the 3D object detection module 30, or setting by a manual operation or any combination of these. The parking drive pathway generation function is a function calculating a parking drive pathway from a parking start point to a parking area. The position calculation function is a function of detecting position information of self-vehicle which varies in association with a movement of the self-vehicle and a relative position relationship relative to the parking area which varies in association with the movement of the self-vehicle. The self-vehicle position at the time of actual parking driving can be obtained, based on e.g. a vehicle movement amount acquired by the distance sensor and an operation amount of the steering wheel determined by the steering sensor. The parking assistance function is a function of guiding a self-vehicle along a parking drive pathway with reference to an obtained self-vehicle position. The parking guidance function may automatically control the steering wheel along the parking drive pathway or may be instructing to the driver a steering direction, a steering amount of the steering wheel along the parking drive pathway via a display screen or a voice").
Regarding claim 4, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 3 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 3, wherein the controller hides the virtual three- dimensional object when the own vehicle image reaches the target indicator (See Wakabayashi: Fig. 7, and [0061], "The process checks whether 3D object information is being outputted from the 3D object detection module 30 or the parking assistance module 73 or not (#06). When no 3D object information is being outputted (NO branching at step #06), it is determined that no photographed image records an object of interest, then, the first bird's-eye view image generated at step #05 is combined with a normal image (e.g. a rear monitoring image) to generate a displaying bird's- eye view image (#14). The generated displaying bird's-eye view image is displayed on the monitor 21 (#15). Here, if no ending instruction for the bird'-eye view image displaying routine exists (NO branching at step #16), the process returns to step #01 and repeats this routine". The second bird's eye view image may not be displayed, which may be mapped to the objects being hidden).
Regarding claim 5, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 2 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 2, wherein the controller changes a display mode of the virtual three- dimensional object overtime (See Wakabayashi: Figs. 2-3, and [0035], "An example of suitable timing of displaying this second displaying image will be explained with reference also to FIG. 2. FIG. 2 schematically illustrates a parallel parking. Yet, in case a parking assistance device is in operation for instance, firstly, a search driving for searching a parking area to be parked (a traveling pathway indicated by mark Sin the figure) is effected. Upon detection of a parking area as an space un-preoccupied by any parked vehicle during this search driving, the vehicle will be advanced to a parking start point (start point of reverse driving) for parking at this parking area. At the time of detection of a parking area, there has been obtained information about a parked vehicle (3D object) delimiting this parking area (this includes also information of no parked vehicle being present). In the parking assistance process, a parking drive pathway from the parking start point to the parking area (the drive pathway indicated by a mark Kin the figure) is calculated and a parking assistance along this parking drive pathway is effected. Incidentally, in this parking assistance, an automatic steering control along the parking drive pathway may be effected, with the driver effecting only speed adjustment. At the time of reversing along this parking drive pathway, there has already been obtained the information about a parked vehicle (3D object). Therefore, the second displaying image based on the photographed images showing this parked vehicle is displayed on the monitor screen at a timing when the left front side of the self-vehicle approaches and almost comes into contact with the vehicle parked forwardly". Note that at different stage of parking assistance, the display of images are different: first bird's-eye view and/or second bird's-eye views is/are generated and displayed).
 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, etc. (US 20140152774 A1) in view of Tsuchiya, etc. (US 20050086000 A1), further in view of Clarke, etc. (US 20150210274 A1), Seder, etc. (US 20100289632 A1), and Yanai (US 20050174429 A1).
Regarding claim 6, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 1 as outlined above. However, Wakabayashi fails to explicitly disclose that the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime.
However, Yanai teaches that the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime. (See Yanai: Figs. 14A-E, and [0070], "The method by which the feature extracting unit 114 detects features and feature ends will now be described. The method will be described based on an example in which the 0 three-image screen (3) is displayed. A white line W indicating a parking space appears in the left rearward lateral camera image shown in FIG. 14A, the right rearward lateral camera image shown in FIG. 14B, and the rear camera image 14C. The feature extracting unit 114 applies a well-known edge detection processing to the display areas exsected from the camera images by the display area setting unit 111' and extracts an outline of the white line, rope, or other item that demarcates the parking space on the ground. The feature extracting unit 114 then extracts the intersection points between the extracted outline and the adjacent image perimeter h of the set display areas and recognizes the intersection points as "feature ends X", e.g., points X1B and X2B in FIG. 14C. When the extracted outline and the adjacent image perimeter h do not intersect directly, as exemplified in FIGS. 14A and 14B, the intersection point between the adjacent image perimeter and an extension line of the extracted outline is established as the feature end X (e.g., XlA and X2A). When a feature end(s) Xis obtained, the feature extracting unit 114 sends the control unit 113' information describing which camera photographed the image in which the feature end X was obtained, the position coordinates of the outline of the white line or rope (or other item), and the position coordinates of the feature end X. When a feature end Xis obtained, the controller 113' stores the coordinates that describe the position of the feature end X within that particular camera image").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime as taught by Yanai in order to allow the driver to easily understand the relationships between the images (See Yanai: Fig. 1, and [0086], "Irregardless of whether the system is in the two-image display mode or the three-image display mode, when the system is in Manual mode, the photographing direction of the rearward lateral camera on the side corresponding to the steering direction is controlled in accordance with the position of the display area selector switch 124 selected by the driver in such a manner that the area captured by the camera of the ground surface behind the corresponding side section of the vehicle body is largest when position 1 is selected, an intermediate size when position 2 is selected, and smallest when position 1 is selected. Thus, in the stage of approaching a parking space, the anticipated path of the rear wheels and the position of the parking space are readily discernable on the display 103. Also, in the three-image display mode, the screen of the display 103 can be used effectively because the display areas exsected from the camera images are set and combined on a single screen in such a manner that the gaps between the display areas are small. Furthermore, when the vehicle surroundings monitoring system is in Auto mode with the three-image display mode is selected and the outlines of the white lines or other features contained in the display areas exsected from the camera images are determined to correspond to the same features, the positions of the display areas are adjusted (at the stage when the display areas are combined onto a single screen) such that the feature alignment points of the outlines at the adjacent image perimeters h of the display areas move closer together. As a result, the rearward monitoring screen can be easily understood by the driver and does not impart a feeling of unnaturalness"). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds-eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module, and Yanai teaches a system and method that may determine areas of photographed images to be displayed on the display based on the steering state of the vehicle or the input from the driver and control the proportion of the display that is occupied by image. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Yanai to change and display dynamically the target areas/objects based on the state of the vehicles. The motivation to modify Wakabayashi by Yanai is "Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results".
Regarding claim 7, Wakabayashi, Tsuchiya, Clarke, Seder, and Yanai teach all the features with respect to claim 6 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 6, wherein
the controller performs display such that the contour line moves over time within a predetermined display area so as to indicate a direction in which the attention area moves (See Wakabayashi: Fig. 4, and [0045], "The 3D object detection module 30 includes an ultrasonic wave evaluation section 31 for evaluating detection signals form multiple ultrasonic sensors 3 for 3D object detection, and an image recognition section 32 for effecting 3D object detection with using photographed images from the cameras 1. The ultrasonic sensors 3 are disposed at opposed ends and a center position of a front portion, a rear portion, a left side portion and a right side portion of the vehicle respectively and are capable of detecting an object (3D object) present nearby the vehicle periphery through reflected waves therefrom. Each ultrasonic sensor 3 is capable not only of estimating the distance from the vehicle to the object or the size of the object through processing a return time and amplitude of the reflected wave of each ultrasonic sensor 3, but capable also of estimating a movement of the object or an outer shape thereof in the lateral direction through processing detection results of all the ultrasonic sensors 3 over time. The image recognition section 32 incorporates an object recognition algorithm which per se is known and detects a 3D object present in the vehicle periphery from inputted photographed images, in particular, photographed images that change over time. For detection of a 3D object, only one of the ultrasonic wave evaluation section 31 and the image recognition section 32 can be used. However, through cooperative operation of the image recognition section 32 effective for detection of the shape of a 3D object and the ultrasonic wave evaluation section 31 effective for detection of the distance to a 3D object, that is, the position of the 3D object, more accurate 3D object recognition is made possible. With this, the 3D object detection module 30 can output 3D object information describing the position, directional posture, size, color tone of the detected 3D object. Therefore, either one of the ultrasonic wave evaluation section 31 and the image recognition section 32 or both of these in combination function as the 3D object detection section in the present invention and the 3D object detection section further includes a different 3D object detection device using laser radar or the like may be employed").
Regarding claim 8, Wakabayashi, Tsuchiya, Clarke, Seder, and Yanai teach all the features with respect to claim 6 as outlined above. Further, Yanai teaches that the periphery monitoring device according to claim 6, wherein
the controller displays the indicator in a portion that is able to be considered as a lowermost portion of a three-dimensional object when it is conceivable that the three- dimensional object exists in the attention area (See Yanai: Figs. 19A-E, and [0091], "An example will now be described to illustrate how this embodiment functions when the vehicle 131' is traveling very slowly or is stopped before an intersection where visibility is poor, as shown in FIG. 18. FIG. 19 shows an example of how the images of the three front cameras are combined onto a single screen and displayed on the display 103 when the advancement distance Lis equal to or larger than 0 and less than a prescribed distance Ll. The prescribed distance Ll is a distance corresponding to the width of a road shoulder or sidewalk, e.g., 0.6 m. FIG. 19A shows the camera image obtained with the left front end lateral camera 108a, FIG. 19B shows the camera image obtained with the right front end lateral camera 108c, and FIG. 19C shows the camera image obtained with the front lower camera 108b. The areas enclosed in the broken- line frames in FIGS. 19A to 19C are the display areas Rl, R3, R2 that will be exsected from the camera images by the display area setting unit 111a. The display areas Rl and R3 are left-right symmetrical, located at the approximate center of the camera images in the horizontal direction, span across approximately one-half the horizontal dimension of the camera images, and span across approximately the upper two-thirds of the vertical dimension of the camera images. The display area R2 is set to span across the entire horizontal dimension of the front lower camera image shown in FIG. 19C and across approximately the lower one-third of the vertical dimension of the camera image. FIG. 19D shows the result obtained when the images are combined and displayed on a single screen with the display areas Rl and R3 arranged to the left and right of each other on an upper part of the screen, the display area R2 arranged on a lower part of the screen, and the boundary region f (indicated with cross hatching in the figure) between the images having been treated with gap processing. Hereinafter, the combined image shown in FIG. 19D will be called the "front three-image screen (1)."").
Regarding claim 9, Wakabayashi, Tsuchiya, Clarke, Seder, and Yanai teach all the features with respect to claim 8 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 8, wherein
the controller enlarges or reduces a size of the contour line of the indicator over time (See Wakabayashi: Fig. 5, and [0057], "The displaying image generation section 53 includes an image synthesis section 54 for synthezing images generated by the image generation section 60 and an image enlargement section 55 trimming and enlarging an image. The image synthesis section 54 effects panorama synthesis of bird's-eye view image segments generated for photographed images of the respective cameras and generates a first bird's-eye view image and a second bird's-eye view image of the whole periphery. During this panorama synthesis, in order to effect the above-described blend synthesis process, there are employed an optimal overlapping area width and an optimal blend ratio for the projective transformation to be used determined by the blend adjustment section 66. The image enlargement section 55 trims and enlarges an image area in the second bird's-eye view image showing the 3D object in order to generate the second displaying image from the second bird's-eye view image").

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, etc. (US 20140152774 A1) in view of Tsuchiya, etc. (US 20050086000 A1), further in view of Clarke, etc. (US 20150210274 A1), Seder, etc. (US 20100289632 A1), and Shearin (US 10592713 B1).
Regarding claim 10, Wakabayashi, Tsuchiya, Clarke, and Seder teach all the features with respect to claim 1 as outlined above. However, Wakabayashi fails to explicitly disclose that the periphery monitoring device according to claim 1, wherein the display mode of the indicator changes over time by animating the indicator.
However, Shearin teaches that the periphery monitoring device according to claim 1, wherein the display mode of the indicator changes over time by animating the indicator (See Shearin: Fig. 7, and Col. 9 Lines 20-33, "At 712, package motion tracking engine 230 determines the position of a package within the target area using machine-vision techniques. At 714, the speed of the package movement is detected. At 716, package motion tracking engine 230 generates a positional indicator to be used in animating the dynamic prompts to track the moving packages. At 718, package motion tracking engine 230 computes the remaining time that the package is to remain in the target area, and generates a temporal indicator representing the same. The temporal indicator is to be used by other engines according to some embodiments to determine whether to provide enhanced-prominence prompting, for example. The process is repeated for each additional package in the target area").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have the periphery monitoring device according to claim 1, wherein the display mode of the indicator changes over time by animating the indicator as taught by Shearin in order to enhance computational efficiency by avoiding premature checking operations (See Shearin: Fig. 9, and Col. 10, Lines 22-30, "At 912, prompt-compliance checking engine 234 compares the temporal indicator provided by package motion tracking engine 230 against an applicable decision threshold to determine whether each package is ripe for compliance checking. This threshold test allows some predefined amount of time for operators to respond to given prompts before checking whether the prompted actions were carried out. This enhances computational efficiency by avoiding premature checking operations"). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds-eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module, and Shearin teaches a system and method that may animate the location indicator for tracking the moving package. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Shearin to animate the detected object positional indicator. The motivation to modify Wakabayashi by Shearin is "Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results".


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612